DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While the election made on 23 May 2022 is acknowledged, the pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 29 March 2022 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. Angela Parsons on 16 June 2022.

The application has been amended as follows: 

(Currently Amended) A hybrid additive manufacturing method comprising:	providing a workpiece; and	manufacturing a plurality of additive layers on a surface of the workpiece, wherein manufacturing each of[ a formed layer[ from a sintering energy source to the quantity of powder material to fuse particles of the powder material into a formed layer fused to the growth surface, wherein the formed layer comprises a formed surface; and		applying, to a particular area of the formed surfaces of a plurality of the[by a surface treatment source, the secondary process comprising an interlayer laser peening process of selective ones of the formed layers and selective portions of the formed layers in a non-periodic manner such that the plurality of formed layers comprise spatially overlapping and non-overlapping regions subjected to said laser peening. 
(Currently Amended) The method of claim 1, wherein the secondary process comprises a laser peening process that generates a plasma within the particular area on the formed surfaces.
(Currently Amended) The method of claim 2, wherein the generated plasma propagates a pressure wave through one or more of the[
(Currently Amended) The method of claim 3, wherein[ propagating pressure wave[

(Currently Amended) The method of claim 1, wherein the secondary process[s one or more mechanical, physical, electrical, and chemical alterations within[
(Currently Amended) The method of claim 5, wherein the secondary process[
(Currently Amended) The method of claim 1, wherein the secondary process forms a region having compressive residual stress extending from the formed surfaces within the particular area and through the[
(Currently Amended) The method of claim 1, wherein[ selective ones of the formed layers[ and to selective portions of the formed layers in both a periodic and non-periodic manner.  


(Currently Amended) The method of claim 1, wherein[ the secondary process further comprises one or more of a shot peening, burnishing, or deep-rolling process. 
(Currently Amended) The method of claim 1, wherein applying the secondary process to the particular area of the formed layers further comprises: 
for a first of the formed layers, applying the secondary process within a first area of the first formed layer, and
for a second of the formed layers, applying the secondary process within a second area of the second formed layer,		wherein a region of the first area does not overlap with the second area in a direction orthogonal to the surface of the workpiece.  
(Rejoined - Currently Amended) A hybrid additive manufacturing system comprising:	a sintering energy source;	a[ surface treatment source;	a powder distribution source configured to distribute powder material in a powder bed on a surface of a workpiece; and	a controller configured to control the operations of the sintering energy source, secondary treatment source, and powder distribution source[ so as to manufacture a plurality of additive layers on the surface of the workpiece, wherein said manufacturing of each of[ a formed layer[the growth surface, wherein the formed layer comprises a formed surface; and		applying, by the[ surface treatment source and to a particular area of the formed surfaces of the[ plurality of formed layers on the workpiece, a secondary process[ comprising an interlayer laser peening of selective ones of the formed layers and selective portions of the formed layers in a non-periodic manner such that the plurality of formed layers comprise spatially overlapping and non-overlapping regions subjected to said laser peening.
(Rejoined - Currently Amended) The system of claim 11, wherein the[ surface treatment source[ comprises a pulsed laser beam to perform the laser peening.
(Rejoined - Currently Amended) The system of claim 12, wherein the secondary process comprises generating a plasma within the particular area on the formed surfaces.
(Rejoined - Currently Amended) The system of claim 13, wherein the generated plasma propagates a pressure wave through one or more of the[
(Rejoined - Currently Amended) The system of claim 14, wherein the secondary process applied to the[

(Rejoined - Currently Amended) The system of claim 11, wherein the secondary process[s one or more mechanical, physical, electrical, and chemical alterations within[



(Rejoined - Currently Amended) The system of claim 16, wherein the secondary process further comprises a sub-surface treatment applied through one or more of the[
(Rejoined - Currently Amended) The system of claim 11, wherein the secondary process forms a region having compressive residual stress extending from the formed surfaces within the particular area and through the[
(Rejoined - Currently Amended) The system of claim 11, wherein[ selective ones of the formed layers[ and to selective portions of the formed layers in both a periodic and non-periodic manner.  
(Rejoined - Currently Amended) The system of claim 11, wherein applying the secondary process to the particular area of the formed layers further comprises: 		for a first of the formed layers, applying the secondary process within a first area of the first formed layer, and
		for a second of the formed layers, applying the secondary process within a second area of the second formed layer,		wherein a region of the first area does not overlap with the second area in a direction orthogonal to the surface of the workpiece.  




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to perform hybrid additive manufacturing by first additively manufacturing an article from successive powder layers that are subjected to sintering energy according to the cross-sectional geometry of the article being formed, followed by a shock treatment such as laser peening applied to an outer surface of such an article and/or to one or more layers thereof, and while it is generally known to control one or more aspects of the applied laser peening, including for example the amount and/or location of energy applied, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed additive layers are manufactured on a surface of the claimed workpiece as claimed, including by depositing the claimed quantity of powder material on the claimed growth surface and applying the claimed first amount of energy from the claimed sintering energy source to fuse particles of the powder into a formed layer fused to the growth surface, followed in particular by applying, to a particular area of the formed surfaces of the formed layers, the claimed secondary process by a surface treatment source, the secondary process comprising the claimed interlayer peening, both of selective ones of the formed layers and selective portions thereof, in a non-periodic manner such that a plurality of the formed layers comprise spatially overlapping and non-overlapping regions subjected to the laser peening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742